Citation Nr: 1723535	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis associated with residuals of a left medial meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for residuals of left knee medial meniscectomy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this claim in November 2013.  The claim has since returned for further appellate consideration.

The Veteran testified before the undersigned Veterans Law Judge in an April 2012 videoconference hearing.  A transcript of the hearing has been associated with the record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claims for increased evaluations, the matter of unemployability due to his service-connected disabilities has been raised by the record.  See April 2012 hearing.  Although the issue of entitlement to a TDIU was referred in the Board's previous remand, the evidence of record suggests that the Veteran may be unemployable due to symptoms related to this right and left knee disabilities.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for increased ratings, it has been listed on the first page of this decision 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Veteran underwent a VA examination for his right and left knee disabilities.  The Board finds the examination is inadequate, as it does not include the range of motion testing required by Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires VA joint examinations to include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Id. At 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  

In addition, the record indicates there is outstanding medical evidence, as the Veteran received ongoing treatment at a VA Medical Center.  The AOJ should obtain updated records.  

Moreover, while on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU claim, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

2.  Contact the Veteran and request that he submit a completed VA Form 21-8940 to ensure that VA has all pertinent information regarding his educational background and employment history.  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.  All efforts to obtain such records must be documented in the claims file.  If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.  

3.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since October 2014.

4.  After completing the preceding development, schedule the Veteran for a VA examination to address the severity of his service-connected right and left knee disabilities.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, physical claims file, and a copy of this remand.  The examiner is asked to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must test the Veteran's range of motion in both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  

The examiner must include the Veteran's reports of limitation of motion during flare-ups, including their frequency, severity, and duration, and to what extent the Veteran experiences additional functional loss during such flare-ups.  The examiner should opine as to whether these reports are consistent with the disability found on examination.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




